Citation Nr: 0939525	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left ankle sprain.

2.  Entitlement to a compensable rating for swan neck 
deformities of the left hand.

3.  Entitlement to a compensable rating for swan neck 
deformities of the right hand.

4.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to September 
1979 and from September 1979 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in July 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran previously underwent a VA examination in April 
2007 for his service connected left ankle disability, 
bilateral hand disabilities, and right shoulder disability.  
At his hearing before the undersigned, the Veteran stated 
that his conditions have worsened since his last examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Since this recent testimony suggests 
that the Veteran's disabilities have worsened since the last 
examination, these claim must be remanded in order to afford 
the Veteran new VA examinations to determine the current 
severity of his service connected left ankle disability, 
bilateral hand disabilities, and right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of VA 
treatment pertaining to the Veteran's 
service connected left ankle disability, 
bilateral hand disabilities, and right 
shoulder disability.

2.  Schedule the Veteran for VA 
examinations to determine the current 
severity of his left ankle disability, 
bilateral hand disabilities, and right 
shoulder disability.  The VA examiner 
should be provided with the claims file 
for review, and the examiner's review of 
the claims file must be noted in the 
examination report.

All necessary tests and studies should be 
accomplished and all findings should be 
reported in detail.  In addition, the VA 
examination must take into consideration 
any additional functional impairment due 
to pain in accordance with 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The complete rationale 
for any opinion expressed should be 
provided.

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




